DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
Terminal disclaimer filed on May 11, 2022 disclaiming terminal portion of any patent granted on this application which would extend beyond expiration date of U.S. Patent Nos. 10,229,470 and 11,010,858 has been reviewed and accepted. Terminal disclaimer is recorded.
Response to Arguments
Applicant’s arguments, see p. 8-10, filed May 11, 2022, with respect to Claims 22-28 and 30-42 have been fully considered and are persuasive.  The objections to the specification and to Claim 34; the double patenting rejections of Claims 22-28 and 30-41; and the 35 U.S.C. 103 rejections of Claims 22-28 and 34-40 have been withdrawn. 
Allowable Subject Matter
Claims 22-28 and 30-42 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art do not teach combination of all limitations of independent Claim 22, and in particular, do not teach second cache memory coupled with and shared between the first processor core, second processor core, and the first FPGA, wherein the first FPGA is an independent agent to the second cache memory. Independent Claims 34 and 38 contain allowable subject matter for similar reasons.
Any comments considered necessary by applicant must be submitted no later than payment of issue fee and, to avoid processing delays, should preferably accompany issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JH
/JONI HSU/Primary Examiner, Art Unit 2611